DETAILED ACTION
This office action is a response to the application filed on 04/28/2020, in which claims 1-15 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, 
Claim elements “a combiner (line 2)”, “a power normalizer (line 4)”, “a time interleaver (line 6)”, “a frame builder (line 9)” are limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant may:

(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The Examiner suggests amending appropriate structures to overcome the rejection".
Dependent claims 2-13 are rejected because they depend on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 14 are rejected under 35 U.S.C 103 (a) as being unpatentable over SHIN et al. (hereinafter, “SHIN”; 20160294509) in view of Ko et al. (hereinafter, “Ko”; 20110286535) and in further view of BAEK et al. (hereinafter, “BAEK”; 20190305886).
In reference to claims 1 and 14,
SHIN teaches an apparatus for generating broadcast signal frame, comprising: a combiner (fig. 31, element 3120); configured to generate a multiplexed signal  by combining a core layer signal and an enhanced layer signal (paragraph 476 and 477 teach this limitation); 
a power normalizer  configured to reduce power of the multiplexed signal to a power level corresponding to the core layer signal (paragraph 91,lines 1-4, normalizing power interpreted to teach this limitation); 
a time interleaver configured to generate a time-interleaved signal by performing time-interleaving that is applied to both the core layer signal and the enhanced layer signal (paragraph 495, lines 1-6, performing PLP is interpreted to teach this limitation); and 
SHIN does not teach explicitly about using a frame builder configured to generate a broadcast signal frame including a preamble for signaling start position information and size information for each of Physical Layer Pipes (PLPs).
Ko teaches a frame builder configured to generate a broadcast signal frame including a preamble for signaling start position information and size information for each of Physical Layer Pipes (PLPs) ( paragraph 156 to 164 teach these limitation, and paragraph 139  teaches using broadcasting signal), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHIN to a frame builder configured to generate a broadcast signal frame including a preamble for signaling start position information and size information for each of Physical Layer Pipes (PLPs) as taught by Ko because it would allow improving transmission efficiency.  

BAEK teaches wherein the Physical Layer Pipes include a core layer physical layer pipe corresponding to the core layer signal and an enhanced layer physical layer pipe corresponding to the enhanced layer signal (paragraph 107, lines 1-12), and injection level information corresponding to the enhanced layer signal is signaled corresponding to the enhanced layer physical layer pipe (paragraph 107, lines 1-12, output to the combining operator through an injection level controller). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SHIN and Ko to use a the Physical Layer Pipes include a core layer physical layer pipe corresponding to the core layer signal and an enhanced layer physical layer pipe corresponding to the enhanced layer signal, and injection level information corresponding to the enhanced layer signal is signaled corresponding to the enhanced layer physical layer pipe as taught by BAEK because it would provide various broadcast services by processing data in accordance with service property and controlling Quality of Service (QoS) for each service or service component.
In reference to claim 4, 
SHIN teaches  wherein the Physical Layer Pipes are multiplexed by Frequency Division Multiplexing (FDM) (OFDM modulation, paragraph 14,lines 1-11), and signaling information corresponding to the Frequency Division Multiplexing is signaled only for core layer physical layer pipes and is not signaled for enhanced layer physical layer pipes (paragraph 14,lines 1-11). 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170359147………………paragraph 59.
20200136877……………….paragraphs 63, 118 and 123.
20190199460……………….paragraphs 66 and 77-78.
20150036689……………….paragraphs 48.
20080043318……………….paragraphs 59, 61 and 84.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466   
 

/DIANE L LO/Primary Examiner, Art Unit 2466